  Case 6:21-cv-00289-JCB Document 9 Filed 09/07/21 Page 1 of 2 PageID #: 85




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION


JESUS CHRIST OPEN ALTAR                     §
CHURCH, LLC                                 §
     Plaintiff,                             § CIVIL ACT ION NO.6:21-cv-289-JCB
                                            §
CITY OF HAWKINS, ALIVIN FLYNN,              § JURY DEMAND
DONNAJORDAN, MIKE MAYBERRY,                 §
TOM PARKER, HOWARD COQUAT,                  §
WAYNE KIRKPATRICK, NORMAN                   §
OGLESBY, CODY JORGENSON AND,                §
STEPHEN LUCAS,                              §
Defendants.                                 §

                       DEFENDANTS’ NOTICE TO THE COURT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      COME NOW, Defendants CITY OF HAWKINS, TEXAS, ALVIN FLYNN, DONNA

JORDAN, MIKE MAYBERRY, TOM PARKER, HOWARD COQUAT, WAYNE

KIRKPATRICK, NORMAN OGLESBY, CODY JORGENSON and STEPHEN LUCAS, and

file this Notice to the Court, and would show the Court the following:

      1.     On August 19, 2021, the undersigned counsel received an Order (ECF 8)

from the Court regarding readiness for a scheduling conference. Since that time, the

undersigned counsel has attempted to contact Plaintiff’s counsel regarding his intent to

enter an appearance in this federal court action.

      2.     Today, September 7, 2021, the undersigned counsel spoke to Plaintiff’s

counsel, William Power. Mr. Power stated that, for health reasons, he would be filing a

Motion to Withdraw in the near future. He further advised that Plaintiff’s representatives

are reportedly meeting later this week with another attorney to discuss possible


                                            1
  Case 6:21-cv-00289-JCB Document 9 Filed 09/07/21 Page 2 of 2 PageID #: 86




representation.

       3.     In order to prevent any further delay, Defendants respectfully request the

Court set this matter for a scheduling conference with adequate notice to Plaintiff to retain

new counsel or otherwise appear before the Court.

                                             BOON CALK ECHOLS COLEMAN
                                                 & GOOLSBY, P.L.L.C.
                                             1800 N.W. Loop 281, Suite 303
                                             Longview, Texas 75604
                                             903.759.2200
                                             903.759.3306 Facsimile


                                             /s/ Darren K. Coleman
                                             DARREN K. COLEMAN
                                             State Bar No. 04558570
                                             darren.coleman@boonlaw.com
                                             Lead Attorney

                                             ATTORNEYS FOR DEFENDANTS
                                             CITY OF HAWKINS, ALVIN FLYNN, DONNA
                                             JORDAN, MIKE MAYBERRY, TOM
                                             PARKER, HOWARD COQUAT, WAYNE
                                             KIRKPATRICK, NORMAN OGLESBY, CODY
                                             JORGENSON AND STEPHEN LUCAS

                               CERTIFICATE OF SERVICE

      I hereby certify that the above and foregoing instrument was served upon Plaintiff’s
counsel of record, as listed below, in the above entitled and numbered cause on
September 7, 2021, in the following manner:

        X     Via CM/RRR: 7016 1970 0000 0722 1283
              certified U.S. Mail at the following address:

              William R. Power
              1370 State Highway 276
              Emory, Texas 75440

                                             /s/ Darren K. Coleman
                                             DARREN K. COLEMAN

                                             2
